Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapowkski (US 5552569 A), in view of Frazer (US 4369857 A), and in further view of Ickler (US 20090274329 A1).
Regarding Claim 1, Sapowski teaches: A sound output apparatus (Fig. 7) comprising: a housing (10); and at least one speaker provided on a surface of the housing (16), wherein the housing comprises an accommodation portion (16 is accommodated on end of 12) but fails to specifically teach that the accommodation portion is provided with an insertion groove to which the at least one speaker is inserted and mounted. In a related field, Frazer is concerned with how to adapt a speaker to a wave guide. Frazer teaches that in order to make the attachment, a groove is provided on the wave guide in which a rim of the speaker is accommodated without interfering with an operation of the diaphragm of the speaker (Col. 4, ln 23-36 and Fig. 3: rim 16 of speaker 12 accommodated within continuous groove 30 of a housing 24). Therefore, in order to accommodate the speaker of Sapowski into its housing 16, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to employ a continuous groove such as taught by Frazer. Motivation for doing so would lie in capturing the rim of the speaker securely within a housing without interfering with an operation of the speaker’s diaphragm (Col. 4, ln 23-36 of Frazer). Sapowski, in view of Frazer, teaches: wherein the at least one speaker comprises: a sound generator configured to generate a sound (16 is an acoustic speaker); and a guide tube (tubular structure 12) but does not specifically teach: that has a cross sectional area that changes from a first end of the guide tube to a second end of the guide tube. In a related field, Ickler teaches to provide a guide tube which has a change in cross sectional area from a first end to a second end (Figs. 4A-4E). The purpose of the changing cross sectional area guide tube of Ickler is to provide a desired directionality to the speaker (¶ [0025]-[0026]). Therefore, in order to add a desired directionality to the speaker of Sapowski, it would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to alter a cross sectional area of the housing of Sapowski from one end to another, such as taught by Ickler. Sapowski, in view of Frazer and Ickler, teaches: and wherein the guide tube receives the generated sound via the first end (as modified and shown in cited figures), and the guide tube comprises an outer surface having a plurality of radiation apertures arranged in at least one row (plurality of ports 20 in Sapowski), wherein the surface of the housing is a rear surface of the housing (speaker 16 could be viewed as mounted to a rear surface of housing 10), an upper surface of the housing (speaker 16 could be viewed as mounted to an upper surface of housing 10), or a side surface of the housing (speaker 16 could be viewed as mounted to a side surface of housing 10).
Regarding Claim 2, Sapowski, in view of Frazer and Ickler, teaches: wherein the at least one speaker is provided on the surface of the housing such that the outer surface of the guide tube having the plurality of radiation apertures extends in a direction in parallel to the surface of the housing, a direction inclined with respect to the surface of the housing or a direction toward a normal of the surface of the housing (as modified the housing of Sapowski having holes 20 would meet the above limitations).
Regarding Claim 3, Sapowski, in view of Frazer and Ickler, teaches:  wherein the at least one speaker is provided on at least one of an upper portion of the surface of the housing, a middle portion of the surface of the housing (as shown), and a lower portion of the surface of the housing.
Regarding Claim 9, Sapowski, in view of Frazer and Ickler, teaches further comprising: a processor configured to distribute an audio signal comprising of a signal of at least one channel, to the at least one speaker (provision of a processor to distribute the claimed signal having a channel is inherently taught as the speaker is intended to output audio content, which would derive from an audio processor).
Regarding Claim 17, a method pertaining to the structural limitations of Claim 1 is presented with a further audio signal having a channel being provided to the speaker. Since the speaker of Sapowski would be provided with a drive signal relating to an audio signal having a channel, Claim 17 is rejected for those same reasons as above with respect to Claim 1. The addition of the drive signal is inherently taught by the structure of Sapowski, in view of Frazer and Inkler.

Allowable Subject Matter
Claim 4-8, 10-12, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13, 15-16, 20 allowed.

Response to Arguments
Applicant's arguments filed 9/10/2020 have been fully considered but they are not persuasive. The language amended into Claims 1 and 17 is broader than any previously objected to claims containing allowable subject matter. The speaker 16 of Sapowski could be viewed as mounted in any of the newly amended orientations as required by Claims 1 and 17.
Applicant argues that Sapowski is cited for two separate claim elements of a housing and a guide tube. Applicant’s claim, given its broadest reasonable interpretation, requires a housing which houses a speaker, which is met by Sapowski as modified by Ickler. The guide tube 12 which then extends from the housing 10 is mapped correctly to applicant’s claimed guide tube. That is, the claim does not clearly distinguish the housing from the guide tube in such a way that the mapping of the prior art is defective.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The overall shape of the structures of Sapowski, Ickler, and Frazier would not result in the proposed issues presented by Applicant. One of ordinary skill in the art would readily understand how to adapt the directionality of Ickler to the guide tube of Sapowski without including every feature thereof, i.e. the single long opening.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651